5/28/2019                 Law Office of Subhan Tariq, PLLC
                    Case 1:19-cv-03539-PKC                 Mail - Notice 19-2
                                                        Document         of Subpoenas
                                                                                 Filed(Bah v. Apple Inc., et
                                                                                         05/28/19            al. 1:19-cv-03539-PKC)
                                                                                                          Page      1 of 2


                                                                                                Subhan Tariq <subhan@tariqlaw.com>



  Notice of Subpoenas (Bah v. Apple Inc., et al. 1:19-cv-03539-PKC)
  Viggiani, Katie L. <KViggiani@mofo.com>                                              Tue, May 14, 2019 at 11:26 PM
  To: Subhan Tariq <subhan@tariqlaw.com>, "Cohen, Carrie H." <CCohen@mofo.com>, "dlmetzger@lewisjohs.com"
  <dlmetzger@lewisjohs.com>
  Cc: Carlos Perez <cperez@tariqlaw.com>


    Counsel,



    We write in response to your May 14, 2019 email in which you no fy us of your inten on to serve third-party
    subpoenas on certain law enforcement agencies and a ach copies of those subpoenas. Please be advised that
    service of any subpoenas at this stage of the li ga on would be in viola on of Rule 26(d)(1) of the Federal Rules of
    Civil Procedure.



    Pursuant to Rule 26(d)(1):



    A party may not seek discovery from any source before the par es have conferred as required by Rule 26(f), except in
    a proceeding exempted from ini al disclosure under Rule 26(a)(1)(B), or when authorized by these rules, by
    s pula on, or by court order.



    Fed. R. Civ. P. 26(d)(1); see also Desilva v. North Shore-Long Island Jewish Health Sys., 10-CV-1341 (JFB)(ETB), 2010 U.S.
    Dist. LEXIS 79816, at *3 (E.D.N.Y. Aug. 9, 2010) (quashing third-party subpoena issued prior to 26(f) conference). As
    the par es have not yet conferred and no Rule 26(f) conference has been held, you are not permi ed to serve third-
    party subpoenas.



    In addi on, while your May 14, 2019 email stated that Plain ﬀ “has or intends to serve the annexed subpoenas,” Rule
    45 of the Federal Rules of Civil Procedure requires that no ce be provided “before it is served on the person to whom
    it is directed.” Fed. R. Civ. P. 45(a)(4) (emphasis added). Accordingly, please clarify whether you have already served
    the subpoenas, and, if you have not, please conﬁrm that you will not do so at this me. If you have already served
    the subpoenas on the third-party law enforcement agencies, please inform those third par es with copy to us that
    you have withdrawn the subpoenas as premature.



    Failure to hear from you, we will raise this issue with the Court as part of our pre-mo on le er.



    Regards,

    Ka e




https://mail.google.com/mail/u/2?ik=8b469fa439&view=pt&search=all&permmsgid=msg-f%3A1633566902273337349&simpl=msg-f%3A16335669022…    1/2
5/28/2019                        Law Office of Subhan Tariq, PLLC
                           Case 1:19-cv-03539-PKC                 Mail - Notice 19-2
                                                               Document         of Subpoenas
                                                                                        Filed(Bah v. Apple Inc., et
                                                                                                05/28/19            al. 1:19-cv-03539-PKC)
                                                                                                                 Page      2 of 2
    KATIE VIGGIANI
    Associate | Morrison & Foerster LLP

    250 West 55th Street | New York, NY 10019-9601

    P: +1 (212) 336-4212

    mofo.com | LinkedIn | Twitter




    From: Subhan Tariq [mailto:subhan@tariqlaw.com]
    Sent: Tuesday, May 14, 2019 5:34 PM
    To: Cohen, Carrie H.; Viggiani, Katie L.; dlmetzger@lewisjohs.com
    Cc: Carlos Perez
    Subject: Notice of Subpoenas (Bah v. Apple Inc., et al. 1:19-cv-03539-PKC)



    - External Email -


    [Quoted text hidden]


    ============================================================================

    This message may be confidential and privileged. Use or disclosure by anyone other than an intended addressee is
    prohibited. If you received this message in error, please delete it and advise the sender by reply email. Learn about
    Morrison & Foerster LLP’s Privacy Policy.




https://mail.google.com/mail/u/2?ik=8b469fa439&view=pt&search=all&permmsgid=msg-f%3A1633566902273337349&simpl=msg-f%3A16335669022…           2/2
